RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0182p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 18-3002
        v.                                               │
                                                         │
                                                         │
 LAWRENCE J. JOHNSON,                                    │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                       for the Northern District of Ohio at Youngstown.
                  No. 4:15-cr-00406-1—Patricia A. Gaughan, District Judge.

                              Decided and Filed: August 5, 2019

              Before: DONALD, LARSEN, and NALBANDIAN, Circuit Judges.

                                     _________________

                                         COUNSEL


ON BRIEF: Claire Cahoon Curtis, FEDERAL PUBLIC DEFENDER, Toledo, Ohio, for
Appellant. Ranya Elzein, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for
Appellee.
                                     _________________

                                          OPINION
                                     _________________

       LARSEN, Circuit Judge. After Lawrence Johnson pleaded guilty to being a felon in
possession of a firearm, the district court sentenced him as an armed career criminal under the
Armed Career Criminal Act (ACCA). Johnson appealed that determination with success; this
court agreed that Johnson did not have at least three prior convictions for crimes of violence
 No. 18-3002                         United States v. Johnson                            Page 2


under ACCA. When the district court later resentenced Johnson, it increased his base offense
level after finding that Johnson had at least two convictions for crimes of violence pursuant to
the Guidelines. Johnson now appeals again, arguing that the district court improperly found that
his prior convictions—one for robbery pursuant to Ohio Revised Code (ORC) § 2911.02(A)(2)
and one for complicity to commit aggravated robbery under ORC §§ 2923.03(A)(2)
and 2911.01(A)(1)—were crimes of violence under the Guidelines, resulting in a procedurally
unreasonable sentence. We disagree and therefore AFFIRM Johnson’s sentence.

                                               I.

       In March 2016, Johnson pleaded guilty to one count of being a felon in possession of a
firearm. Johnson had several prior convictions from Ohio, including a 1982 conviction for
attempted robbery, a 1983 conviction for robbery, a 1997 conviction for robbery, and a 2005
conviction for complicity to commit aggravated robbery.

       The Presentence Investigation Report (PSR) recommended classifying Johnson as an
armed career criminal pursuant to ACCA. See 18 U.S.C. § 924(e). Johnson objected to this
finding, but the district court determined that all four of Johnson’s prior convictions were ACCA
predicates and sentenced him to 180 months’ imprisonment, the statutory minimum. See id.

       On appeal, this court held that the 1982 attempted robbery conviction and the
1983 robbery conviction did not qualify as violent felonies under ACCA. United States v.
Johnson, 708 F. App’x 245, 248–49 (6th Cir. 2017). The court explained that because the
Supreme Court had invalidated the residual clause found in § 924(e)(2)(B)(ii), see Johnson v.
United States, 559 U.S. 133 (2010), and because Johnson had not been convicted of any
enumerated offenses, see § 924(e)(2)(B)(ii), Johnson’s sentence could stand only if his 1982 and
1983 convictions satisfied the force clause under § 924(e)(2)(B)(i). Johnson, 708 F. App’x at
247. But the court recognized that in United States v. Yates, 866 F.3d 723, 729–31 (6th Cir.
2017), this court held that ORC § 2911.02(A)(3) robbery—which uses the same language as the
statute underlying Johnson’s 1982 and 1983 convictions—does not qualify as a crime of violence
under § 4B1.2(a)(1) of the Guidelines as “only a minimal level of force is needed to sustain a
conviction” under that statute. Johnson, 708 F. App’x at 248 (quoting Yates, 866 F.3d at 729–
 No. 18-3002                         United States v. Johnson                            Page 3


31). As Johnson no longer had three ACCA predicate convictions, the court declined to address
whether Johnson’s 1997 robbery conviction (which was under a different subsection than his
prior robbery conviction) or his 2005 conviction for complicity to commit aggravated robbery
were ACCA predicates; the court vacated and remanded for resentencing. Id. at 249.

       Johnson was resentenced in December 2017. The new PSR set his base offense level at
24 pursuant to U.S.S.G. § 2K2.1(a)(2) for having two felony convictions for crimes of violence.
The report identified Johnson’s 1997 and 2005 convictions as qualifying crimes of violence
under the Guidelines.    Johnson submitted a sentencing memorandum, arguing that neither
conviction qualified as a crime of violence, and made those same objections again at sentencing.
The district court disagreed, finding that both convictions qualified as crimes of violence under
the Guidelines. The court ultimately determined that Johnson’s Guidelines range was 57 to 71
months and sentenced him to 71 months’ imprisonment. Johnson now appeals, arguing that the
district court imposed a procedurally unreasonable sentence by wrongly finding that his 1997
and 2005 convictions were crimes of violence.

                                                II.

       A criminal sentence must be both procedurally and substantively reasonable. United
States v. Morgan, 687 F.3d 688, 693 (6th Cir. 2012). Procedural reasonableness requires the
court to “properly calculate the guidelines range, treat that range as advisory, consider the
sentencing factors in 18 U.S.C. § 3553(a), refrain from considering impermissible factors, select
the sentence based on facts that are not clearly erroneous, and adequately explain why it chose
the sentence.” United States v. Rayyan, 885 F.3d 436, 440 (6th Cir. 2018) (citing Gall v. United
States, 552 U.S. 38, 51 (2007)). Whether a prior conviction qualifies as a “crime of violence” is
a question of law, which this court reviews de novo. United States v. Hawkins, 554 F.3d 615,
616 (6th Cir. 2009).

                                                III.

       We begin with the relevant provisions. The Guidelines specify that when a defendant is
convicted of unlawful possession of a firearm, as Johnson was, courts shall apply a base offense
level of 24 if the defendant committed the offense “subsequent to sustaining at least two felony
 No. 18-3002                                  United States v. Johnson                                         Page 4


convictions of either a crime of violence or a controlled substance offense.”                                U.S.S.G.
§ 2K2.1(a)(2).       This section does not directly define “crime of violence.”                           Rather, the
commentary refers the reader to § 4B1.2(a). At the time Johnson was initially sentenced,1
§ 4B1.2(a) provided the following definition:

             (a) The term ‘crime of violence’ means any offense under federal or state law,
                 punishable by imprisonment for a term exceeding one year, that—
                  (1) has as an element the use, attempted use, or threatened use of physical
                      force against the person of another, or
                  (2) is burglary of a dwelling, arson, or extortion, involves use of
                      explosives, or otherwise involves conduct that presents a serious
                      potential risk of physical injury to another.

U.S.S.G. § 4B1.2(a)(1)–(2) (2015). Because this definitional language is essentially the same as
that in ACCA, see 18 U.S.C. § 924(e)(2)(B)(i)–(ii), we look to caselaw interpreting
§ 924(e)(2)(B) to determine whether Johnson’s crimes are crimes of violence under the
Guidelines. United States v. Gibbs, 626 F.3d 344, 352 n.6 (6th Cir. 2010).

         To determine whether Johnson’s prior offenses are crimes of violence under the
Guidelines, we use the “categorical approach.” See Descamps v. United States, 570 U.S. 254,
260–61 (2013). Under the categorical approach, courts look only to the statutory definitions (or
elements) of the statute of conviction—not to the particular facts of the defendant’s crime. Id. at
261. And we assume that the defendant’s conduct rested on nothing more than the least of the
acts criminalized. See Johnson, 559 U.S. at 137. If the least of those acts constitutes a crime of
violence, the conviction qualifies. United States v. Burris, 912 F.3d 386, 392 (6th Cir. 2019)
(en banc).

         When a statute sets out a single set of elements, the statute is indivisible, and courts apply
the categorical approach to the statute in its entirety. Mathis v. United States, 136 S. Ct. 2243,

         1We   note that when sentencing a defendant, district courts use the version of the Guidelines “in effect on
the date the defendant is sentenced.” 18 U.S.C. § 3553(a)(4)(A)(ii). If a case is later remanded back to the district
court for resentencing, district courts “shall apply the guidelines . . . that were in effect on the date of the previous
sentencing of the defendant prior to the appeal, together with any amendments . . . in effect on such date.”
18 U.S.C. § 3742(g)(1). Johnson was initially sentenced on June 13, 2016. The 2016 Guidelines generally became
effective November 1, 2016. Thus, the 2015 Guidelines control here, as no relevant amendments became effective
on or before June 13, 2016.
 No. 18-3002                            United States v. Johnson                               Page 5


2248, 2251 (2016). But when a statute sets out multiple crimes with different elements, the
statute is divisible, id. at 2249, and if one of the crimes is a crime of violence and others are not,
courts use the “modified categorical approach,” to determine which subsection formed the basis
of the defendant’s conviction. Burris, 912 F.3d at 393 (quoting Descamps, 570 U.S. at 257).

       Here, neither Johnson nor the government expressly takes a position on whether
Johnson’s statutes of conviction are indivisible or divisible, but their briefing suggests agreement
that the statutes are divisible. There is no dispute, furthermore, as to the subsections that set
forth the elements of Johnson’s convictions. Because neither Johnson nor the government have
argued the issue, we will proceed on the assumption that the relevant statutes, ORC
§§ 2911.02(A), 2911.01(A), and 2923.03(A), are divisible.

                               A. The 1997 Conviction for Robbery

       We first address whether Johnson’s 1997 robbery conviction qualifies as a predicate
offense under the Guidelines’ elements clause.               Johnson was convicted under ORC
§ 2911.02(A)(2), which states that “[n]o person, in attempting or committing a theft offense or in
fleeing immediately after the attempt or offense, shall . . . [i]nflict, attempt to inflict, or threaten
to inflict physical harm on another.” To qualify as a predicate offense under the Guidelines’
elements clause, a conviction must have as an element “the use, attempted use, or threatened use
of physical force against the person of another.” U.S.S.G. § 4B1.2(a)(1). For Ohio’s statute to
qualify, therefore, Ohio’s definition of “physical harm” must require at least the “physical force”
contemplated by the Guidelines.

                                           1. Use of Force

       In Johnson v. United States, 559 U.S. at 140, the Supreme Court defined “physical force”
in the ACCA context to mean “violent force—that is, force capable of causing physical pain or
injury to another person.” Mere unwanted touching, for example, would not suffice. Id. at 141–
42. We have used this same definition of physical force in interpreting the identical term in the
Guidelines’ elements clause. See United States v. Evans, 699 F.3d 858, 863 (6th Cir. 2012),
abrogated on other grounds by United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc)
(per curiam). So, for Johnson’s sentence to stand, Ohio’s definition of “physical harm” must
 No. 18-3002                          United States v. Johnson                             Page 6


require nothing less severe than “violent force” or “force capable of causing physical pain or
injury to another person.”

       Ohio defines “physical harm” as “any injury, illness, or other physiological impairment,
regardless of its gravity or duration.” ORC § 2901.01(A)(3). Our court has previously examined
this phrase. In Evans, 699 F.3d at 861, this court considered whether an Ohio conviction for
assaulting a police officer was a crime of violence under the Guidelines. Like the robbery statute
in this case, the assault statute in Evans utilized the term “physical harm.”           See ORC
§ 2903.13(A). The court in Evans concluded that for “physical harm” to result, one must have
deployed “physical force capable of causing physical pain or injury,” and thus that assault under
the relevant statute qualified as a crime of violence. 699 F.3d at 863. Following Evans, several
unpublished cases in our circuit have concluded that a robbery conviction under ORC
§ 2911.02(A)(2)—Johnson’s offense—qualifies as a crime of violence under the Guidelines.
See United States v. Finley, No. 15-6222, 2017 U.S. App. LEXIS 7540, at *3–4 (6th Cir. Feb. 22,
2017) (order); United States v. Simpson, No. 16-4311, 2017 U.S. App. LEXIS 23098, at *2 (6th
Cir. Nov. 15, 2017) (order).

       Evans is not alone in construing Ohio’s definition of “physical harm” to require violent
force. In United States v. Gatson, 776 F.3d 405, 409–11 (6th Cir. 2015), this court considered
whether an Ohio domestic violence conviction qualified as a crime of violence under ACCA.
The domestic violence statute (like the robbery statute here and the assault statute in Evans)
included the phrase “physical harm.” See ORC § 2919.25(A). As in Evans, the court in Gatson
determined that Ohio’s definition of “physical harm” required the use of force “capable of
causing physical injury or pain to another”; domestic violence, therefore, qualified as a crime of
violence. Gatson, 776 F.3d at 411.

       Evans and Gatson construed statutory language with little distinction from the one before
us. The assault statute analyzed in Evans says that “[n]o person shall knowingly cause or
attempt to cause physical harm to another.” 699 F.3d at 863 (quoting ORC § 2901.13(A)). The
domestic-violence statute at issue in Gatson applies when a person “knowingly caused, or
attempted to cause, physical harm to a family or household member.” 776 F.3d at 410 (quoting
ORC § 2919.25(A)). The statute at issue here makes it a crime to “[i]nflict, attempt to inflict, or
 No. 18-3002                          United States v. Johnson                             Page 7


threaten to inflict physical harm on another” during the commission or attempt of a theft offense.
ORC § 2911.02(A)(2). We see no distinction that would render the analysis in Evans and
Gatson inapplicable here when considering what it means to inflict “physical harm” in Ohio.
We, therefore, conclude that Ohio’s definition of “physical harm” as used in Johnson’s statute of
conviction, ORC § 2911.02(A)(2), requires violent force, that is, force capable of inflicting pain
or injury.

         Johnson offers two cases to try to establish that something less than violent force can
produce a conviction under ORC § 2911.02(A)(2), but neither persuades. First, Johnson points
to State v. Reese, No. 85902, 2005 WL 2811891, at *2 (Ohio Ct. App. Oct. 27, 2005), in which
the court held that “[b]ruising constitutes ‘physical harm’” under ORC § 2901.01(A)(3). But in
Reese, the bruise resulted from the defendant striking the victim several times. Id. And striking
someone with enough force to bruise is, clearly, force capable of causing physical pain or injury.

         Johnson next offers State v. Frunza, No. 82053, 2003 WL 22100144 (Ohio Ct. App. Sept.
11, 2003), as putative support. Johnson claims that Frunza supports the proposition that a
conviction under the relevant statute here “was satisfied when a defendant pushed her stroller
against a store employee and pulled her hair.” Putting aside whether pulling someone’s hair
would suffice, that is simply a mischaracterization of the case. The Ohio court held that pushing
a stroller against a store employee would not suffice. Id. at *2. Rather, the court upheld the
defendant’s conviction because her behavior later escalated when she attempted “to push past
[the store employee] to get out the door, and . . . she struck [the employee] and pulled [the
employee’s] hair while being detained.” Id. Johnson’s reliance on Frunza, therefore, falls flat.
Johnson offers no further evidence that Ohio courts permit convictions under ORC
§ 2911.02(A)(2) without a use of violent force, and we are likewise unable to find any such
cases.

         Finally, Johnson argues that this court’s decision in Yates, 866 F.3d at 727–32, supports
the idea that “physical harm” in Ohio does not require violent force. Yates, however, was about
a different subsection—ORC § 2911.02(A)(3), which requires only that “force” be attempted,
threatened, or deployed, as compared to Johnson’s (A)(2) conviction, which requires that a
person inflict, attempt to inflict, or threaten to inflict “physical harm.” While mere “force” need
 No. 18-3002                                 United States v. Johnson                                       Page 8


not be “violent,” this court has held that volitional force which results in “physical harm” is
necessarily so. Evans, 699 F.3d at 863 (“One can knowingly cause or attempt to cause physical
harm—i.e., physical injury—to another only by knowingly using or attempting to use physical
force—i.e., force capable of causing physical injury.”) Indeed, in Frunza, the Ohio Court of
Appeals recognized the distinction between “force” and “physical harm” under Ohio law, noting
that pushing a stroller against someone’s leg “might support an inference that this act constituted
the ‘force’ necessary to sustain a robbery charge under [the statute at issue in Yates], [but] a
rational jury could not construe the act as an attempt, threat, or infliction of physical harm.”
2003 WL 22100144 at *2.

                                                   2. Mens Rea

         Thus far we have concluded that a conviction under ORC § 2911.02(A)(2) satisfies the
necessary force requirement. But our inquiry continues because Johnson argues that his robbery
conviction lacks the requisite mens rea to qualify as a crime of violence. Specifically, he claims
both that his robbery conviction required only recklessness and that recklessness is an
insufficient mental state for a conviction to qualify as a crime of violence. The merits of his first
argument are unclear2 but his second argument is foreclosed by this court’s precedent. In
Voisine v. United States, 136 S. Ct. 2272, 2282 (2016), the Supreme Court held that the phrase
“use . . . of physical force” in 18 U.S.C. § 921(a)(33)(A) included reckless acts of force. In
United States v. Verwiebe, 874 F.3d 258, 262–64 (6th Cir. 2017), this court held that Voisine’s
rationale applies when analyzing whether a conviction is a crime of violence under § 4B1.2 in
the Guidelines. Thus, Verwiebe forecloses Johnson’s argument, because we are bound by its
holding. See United States v. Porter, 886 F.3d 562, 566 (6th Cir. 2018).




         2Johnson  argues that, under State v. Colon, 885 N.E.2d 917, 921 (Ohio 2008), the state was required to
prove recklessness because ORC § 2911.02(A)(2)—Johnson’s statute of conviction—does not specify a mental
state. See also State v. Coleman, No. 2013-P-0072, 2014 WL 2882214, at *2 (Ohio Ct. App. June 23, 2014)
(holding that the mens rea for § 2911.02(A)(2) is recklessness). The state, citing State v. Tolliver, 19 N.E.3d 870,
874 (Ohio 2014), takes the position that conviction requires the government to prove that the defendant acted
“knowingly and purposefully,” to “‘inflict,’ ‘attempt to inflict,’ or ‘threaten to inflict physical harm on another.’”
We take no position on this unsettled question of state law, as it can have no effect on the disposition of Johnson’s
appeal.
 No. 18-3002                         United States v. Johnson                            Page 9


       In sum, Evans and Gatson hold that Ohio’s definition of “physical harm” requires the
level of force necessary to qualify as a crime of violence under the Guidelines’ elements clause.
And Verwiebe holds that a crime requiring only recklessness can constitute a crime of violence
under the Guidelines’ elements clause. The district court correctly applied our precedents and
held that Johnson’s conviction for robbery under ORC § 2911.02(A)(2) was a crime of violence
under U.S.S.G. § 4B1.2(a). Accordingly, we need not address whether this conviction would
qualify as an enumerated offense or under the Guidelines’ residual clause.

            B. The 2005 Conviction for Complicity to Commit Aggravated Robbery

       We next turn to Johnson’s conviction for complicity to commit aggravated robbery. The
aggravated robbery statute under which Johnson was convicted states:

       No person, in attempting or committing a theft offense, as defined in section
       2913.01 of the Revised Code, or in fleeing immediately after the attempt or
       offense, shall . . . [h]ave a deadly weapon on or about the offender’s person or
       under the offender’s control and either display the weapon, brandish it, indicate
       that the offender possesses it, or use it.

ORC § 2911.01(A)(1). This court held in United States v. Patterson, 853 F.3d 298, 305 (6th Cir.
2017), that an Ohio conviction for aggravated robbery under that subsection qualifies as an
ACCA crime of violence by means of the elements clause. And “[w]e have not hesitated to use
authority interpreting the elements clause in the Armed Career Criminal Act in interpreting the
same phrase in the Guidelines.” Id.; see also Yates, 866 F.3d at 728 (“Ordinarily, we treat a
holding that a crime is categorically a violent felony under ACCA as controlling as to whether
that same crime is a crime of violence under § 4B1.1.” (internal quotation marks omitted)).
Johnson, likely recognizing this, makes no argument that this court should hold that aggravated
robbery under ORC § 2911.01(A)(1) is not a crime of violence under § 4B1.2(a). The only
question remaining, therefore, is whether the fact that Johnson was convicted of complicity to
commit aggravated robbery makes a difference.

       Johnson was convicted of complicity under ORC § 2923.03(A)(2), which states that
“[n]o person, acting with the kind of culpability required for the commission of an offense,
shall . . . [a]id or abet another in committing the offense.” But the underlying substantive
offense—here, aggravated robbery—must have been either attempted or completed for a
 No. 18-3002                             United States v. Johnson                                Page 10


complicity conviction to stand.        ORC § 2923.03(C).         Thus, Johnson could not have been
convicted of complicity to commit aggravated robbery unless the elements of aggravated robbery
had been proved. And aggravated robbery, as made clear in Patterson, includes as an element
the use, attempted use, or threatened use of physical force. Johnson’s conviction for complicity
to commit aggravated robbery thus necessarily includes as an element the use, attempted use, or
threatened use of physical force. See United States v. Gloss, 661 F.3d 317, 319 (6th Cir. 2011)
(“If a conviction for facilitation or conspiracy requires the government to prove the elements of
the underlying violent felony, such conviction will itself qualify as a violent felony under the
first clause of § 924(e)(2)(B).”).

        Johnson’s argument to the contrary does not convince us otherwise. He argues that an
“Ohio conviction for complicity cannot qualify” as a crime of violence because it encompasses a
“broad[er] range of conduct than what satisfies the Guidelines definition of use of force.” But
this is not so. Our analysis above makes clear that it simply does not matter how Ohio defines
aiding and abetting, so long as that conviction requires proof of a crime that does constitute a
crime of violence. Cf. Gloss, 661 F.3d at 319. If the underlying crime has the necessary
physical force element and a conviction for complicity requires proof of the underlying crime,
then the complicity conviction necessarily includes the physical force element, meaning
Johnson’s argument misses the mark.

        To the extent Johnson’s argument is that Ohio defines aiding and abetting differently than
the Guidelines commentary, this argument falls short because it relies on the faulty assumption
that the Guidelines’ commentary is what brings Johnson’s aiding and abetting offense into
§ 4B1.2(a). The commentary does state that a crime of violence includes “the offenses of aiding
and abetting.” U.S.S.G. § 4B1.2, Application Note 1 (2015). But as our reasoning above makes
clear, we need not look to the commentary to find that Johnson’s conviction for complicity to
commit aggravated robbery is a crime of violence.3 Instead, such a result is compelled by the
express text of § 4B1.2(a).



        3We note that such analysis might be problematic. See Havis, 927 F.3d at 386 (holding that this same
Guidelines comment improperly tries to “add an offense not listed in the guideline”).
 No. 18-3002                         United States v. Johnson                          Page 11


       In conclusion, the district court correctly found that Johnson’s conviction for complicity
to commit aggravated robbery was a crime of violence pursuant to § 4B1.2(a). We therefore
need not address whether this conviction would qualify as an enumerated offense or under the
Guidelines’ residual clause.

                                             ***

       We AFFIRM the district court’s judgment.